Name: COMMISSION REGULATION (EC) No 3305/93 of 30 November 1993 re-establishing the levying of customs duties on products of category 3 (order No 40.0033), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries;  Asia and Oceania
 Date Published: nan

 No L 297/52. 12. 93 Official Journal of the European Communities COMMISSION REGULATION (EC) No 3305/93 of 30 November 1993 re-establishing the levying of customs duties on products of category 3 (order No 40.0033), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), extended for 1993 by Regula ­ tion (EEC) No 3917/92 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1993 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of products of category 3 (order No 40.0033), originating in India, the relevant ceiling amounts to 630 tonnes ; Whereas on 23 April 1993 imports of the products in question into the Community, originating in India, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to India, HAS ADOPTED THIS REGULATION : Article 1 As from 5 December 1993 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in India : Order No Category(unit) CN code Description 40.0033 3 5512 Woven fabrics of synthetic fibres (staple or waste) (tonnes) other than narrow woven fabrics, pile fabrics 5513 (including terry fabrics) and chenille fabrics 5514 5515 5803 90 30 ex 5905 00 70 ex 6308 00 00 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 1993 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 370, 31 . 12. 1990, p. 39. 0 OJ No L 396, 31 . 12. 1992, p. 1 .